Citation Nr: 1619293	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to February 3, 2012; in excess of 30 percent from February 3, 2012, to December 2, 2013; and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable rating for cortical cataracts.

3.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated at 20 percent.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD.

5.  Entitlement to an initial rating in excess of 50 percent for right upper extremity peripheral neuropathy with tremors.

6.  Entitlement to an initial rating in excess of 40 percent for left upper extremity peripheral neuropathy with tremors.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for erectile dysfunction.

9.  Entitlement to an effective date earlier than October 30, 2012, for the grant of service connection for bilateral upper extremity peripheral neuropathy with tremors.

10.  Entitlement to an effective date earlier than March 30, 2012, for the grant of service connection for hypertension.

11.  Entitlement to an effective date earlier than October 27, 2011, for the grant of service connection for erectile dysfunction.

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to August 1968.  He is in receipt of a Fleet Marine Forces Combat Operations Insignia.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011, December 2011, May 2013, May 2014, and June 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Board remanded the Veteran's claims for entitlement to an initial increased rating for PTSD; entitlement to an initial compensable evaluation for cortical cataracts; entitlement to an increased rating for diabetes mellitus, type II; entitlement to service connection for GERD; and entitlement to TDIU for further development.  The claims are back before the Board for further appellate proceedings.  

Additionally, on VA Form 9s dated in October 2015 and January 2016, the Veteran also perfected appeals of the issues of entitlement to an initial rating in excess of 50 percent for right upper extremity peripheral neuropathy with tremors; entitlement to an initial rating in excess of 40 percent for left upper extremity peripheral neuropathy with tremors; entitlement to an effective date earlier than October 30, 2012, for the grant of service connection for peripheral neuropathy of the bilateral upper extremities; entitlement to an initial compensable rating for hypertension; entitlement to an effective date earlier than March 30, 2012, for the grant of service connection for hypertension; entitlement to an initial compensable rating for erectile dysfunction; and entitlement to an effective date earlier than October 27, 2011, for the grant of service connection for erectile dysfunction.

The Board notes that during the course of this appeal, in a June 2015 rating decision, the RO granted entitlement to service connection for depressive disorder as secondary to the service-connected diabetes mellitus type II.  The RO explained that as mental health disabilities were evaluated based upon the same criteria, the depressive disorder symptomatology would be considered with the Veteran's already service-connected PTSD.  In the June 2015 rating decision, the RO also assigned an increased 50 percent evaluation for the now service-connected PTSD with depressive disorder, effective December 2, 2013, the first date the evidence showed the Veteran had a diagnosis of depressive disorder and the date the medical evidence showed worsening of psychiatric symptomatology.  In August 2015, the Veteran disagreed with the effective date of the award and the evaluation of the disability.  The RO characterized the matter on appeal as entitlement to an effective date prior to December 2, 2013, for the grant of service connection for depressive disorder and entitlement to initial increased ratings for PTSD with depressive disorder (with staged ratings of 10 percent, 30 percent, and 50 percent).  However, as the March 2015 VA examiner could not disassociate the symptomatology from the service-connected PTSD and the depressive disorder, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his claim for each rating period.  Therefore, the Veteran's claim for an "earlier effective date" is essentially a continuation of his claim for initial increased ratings for the service-connected PTSD (now with depressive disorder) prior to December 2, 2013, and the matter has therefore been re-characterized on the first page.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board notes that during the appeal period, the RO granted increased ratings for the service-connected PTSD with depressive disorder and peripheral neuropathy of the bilateral upper extremities.  However, as the highest possible ratings for these disabilities have not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

For the issue of entitlement to an initial increased rating for PTSD, the Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.  For all of the remaining issues on appeal, the Veteran indicated that he did not want a hearing.  See appeals on VA Form 9s dated in March 2014, October 2014, October 2015, and January 2016.

New evidence has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  However, as this evidence is either not relevant to the claims being decided or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claims with no prejudice to the Veteran.  Furthermore, as the Board is remanding the claims that this evidence pertains to, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.

Finally, the Board acknowledges that the issues of entitlement to special monthly compensation based on loss of use of a creative organ and loss of use of the bilateral upper extremities have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the transcript from the April 2013 Travel Board hearing and VA treatment records.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to increased ratings for diabetes mellitus, bilateral upper extremity peripheral neuropathy with tremors, and hypertension; and the issue of entitlement to service connection for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to February 3, 2012, the preponderance of the evidence shows that the Veteran's PTSD with depressive disorder symptomatology more nearly approximated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  For the period beginning February 3, 2012, the preponderance of the evidence shows that the Veteran's PTSD with depressive disorder is manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas or total occupational and social impairment.

3. Throughout the entire initial rating period, the Veteran's cortical cataracts have been manifested by objective findings of corrected distance vision of 20/40 or better in each eye; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

4.  The Veteran has erectile dysfunction; neither the lay nor the medical evidence shows penile deformity during this appeal period.

5.  The RO received the Veteran's claim for entitlement to service connection for benign essential tremors of the bilateral hands on October 30, 2012; there is no evidence of any earlier formal or informal claim for service connection for a benign essential tremors of the bilateral hands (or peripheral neuropathy of the upper extremities) prior to October 30, 2012.

6.  The RO received the Veteran's claim for entitlement to service connection for high blood pressure on March 30, 2012; there is no evidence of any earlier formal or informal claim for service connection for high blood pressure (or hypertension) prior to March 30, 2012.

7.  The RO received the Veteran's claim for entitlement to service connection for erectile dysfunction on October 27, 2011; there is no evidence of any earlier formal or informal claim for service connection for erectile dysfunction prior to October 27, 2011.

8.  For the period from March 14, 2013, to December 1, 2013, the Veteran was unable to obtain or retain substantially gainful employment due to his service-connected disabilities.

9.  In light of the combined 100 percent schedular rating for the Veteran's service-connected disabilities beginning December 2, 2013, the issue of entitlement to a TDIU has essentially been rendered moot.


CONCLUSIONS OF LAW

1.  For the period prior to February 3, 2012, the criteria for an initial disability rating in excess of 10 percent, for the Veteran's service connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving any doubt in favor of the Veteran, for the period beginning February 3, 2012, the criteria for an initial disability rating of 50 percent, but no higher, for the Veteran's service connected PTSD with depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a separate compensable rating for cortical cataracts have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.79, 4.119, Diagnostic Codes 7913, 6027, 6066 (2015).

4.  The criteria for an initial compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7522 (2015).

5.  The criteria for an effective date prior to October 30, 2012, for the awards of service connection for bilateral upper extremity peripheral neuropathy with tremors, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 3.816 (2015).

6.  The criteria for an effective date prior to March 30, 2012, for the award of service connection for hypertension, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 3.816 (2015).

7.  The criteria for an effective date prior to October 27, 2011, for the award of service connection for erectile dysfunction, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 3.816 (2015).

8.  For the period from March 14, 2013, to December 1, 2013, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).

9.  Beginning December 2, 2013, entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, in December 2014, the Board remanded the Veteran's claims for entitlement to initial increased ratings for the service-connected PTSD and cortical cataracts for additional evidentiary development.  With respect to the PTSD claim, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  With respect to the cortical cataracts claim, the Board instructed the AOJ to obtain an addendum opinion addressing whether the lens required to correct distance vision in the poorer eye differed by more than three diopters from the lens required to correct distance vision in the better eye.  The Board also instructed the AOJ to obtain updated VA and/or private treatment records.  

In March 2015, the AOJ provided the Veteran with a VA examination for his service-connected PTSD.  In March 2015, the AOJ provided the Veteran with a VA examination for his service-connected cortical cataracts.  The March 2015 examination reports included all findings requested by the Board, to include whether the lens required to correct distance vision in the poorer eye differed by more than three diopters from the lens required to correct distance vision in the better eye.  The AOJ also obtained updated VA treatment records.  The Veteran did not submit any signed releases for any outstanding private treatment records.  In a June 2015 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claims for entitlement to initial increased ratings for the service-connected PTSD (with depressive disorder) and cortical cataracts.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claims for initial increased ratings for PTSD with depressive disorder, cortical cataracts, and erectile dysfunction, as well as the earlier effective date claims, these appeals arise from the initial grant of awards for the foregoing.  Once entitlement to compensation is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

With respect to the Veteran's claim for entitlement to TDIU, the RO provided pre-adjudication VCAA notice by letter dated in April 2013.  The Veteran was notified of the evidence needed to substantiate the claim for TDIU as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA mental health examinations in July 2011, May 2012, and March 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial increased rating for his PTSD with depressive disorder, there is no additional evidence which needs to be obtained. 

The Veteran was afforded VA eye examinations in May 2013 and March 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  In particular, the March 2015 examination report specifically addressed whether the lens required to correct distance vision in the poorer eye differed by more than three diopters from the lens required to correct distance vision in the better eye.  Thus, with respect to the Veteran's claim for entitlement to an initial compensable rating for his cortical cataracts, there is no additional evidence which needs to be obtained. 

The Veteran was afforded VA male reproductive system examinations in May 2012 and March 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial compensable rating for his erectile dysfunction, there is no additional evidence which needs to be obtained. 

As part of the duty to assist, with respect to the claim for an initial increased rating for PTSD, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Furthermore, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Increased Rating Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Initial Increased Rating - PTSD with Depressive Disorder

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

Finally, the Board notes that the Veteran has been diagnosed with PTSD and depressive disorder.  However, the March 2015 VA examiner could not disassociate the symptomatology from the service-connected PTSD and the depressive disorder.  As such, the Board has considered all of the Veteran's psychiatric symptoms for each rating period.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Reviewing the relevant evidence of record, in a VA treatment record dated in May 2011, the Veteran reported increased irritability.  The assessment was PTSD.

In lay statements dated in May and June 2011, the Veteran's sister, wife, and daughter described the Veteran's difficulties with social situations, irritability, depression, and anxiety.  The Veteran's wife indicated that he occasionally had nightmares which would wake him up at night.  She indicated that he has had several jobs, and chose not to stay at any job for very long.  She noted that he usually had problems with management, and was self-employed with many jobs over the years.

On VA examination in July 2011, the Veteran denied any outpatient treatment or hospitalizations for a mental disorder.  He noted current treatment with an anti-depressant.  The Veteran reported that he was currently married to his wife of 22 years.  The Veteran indicated that he had an "absolutely marvelous" relationship with his children and grandchildren.  He noted that he talked weekly with most of his children.  He denied any history of suicide attempts, violence/assaultiveness, or substance abuse.  The examiner noted that the Veteran was clean and neatly groomed.  His attitude was cooperative and friendly; there was a slight restriction of affect.  The Veteran's attention was intact.  There were no delusions or hallucinations present.  The Veteran did not have any inappropriate behavior or obsessive/ritualistic behavior.  He denied any panic attacks, suicidal thoughts, or homicidal thoughts.  His impulse control was good.  The Vetera was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  The Veteran's remote, recent, and immediate memory were normal.

The Veteran reported that when he returned from Vietnam, he had very serious bad dreams and nightmares.  He denied any current nightmares.  He reported intrusive thoughts, images, or memories several times a week of mild intensity.  He reported flashbacks whenever there was a loud bang; however, he denied any flashbacks in the past few years.  He described efforts to avoid places, situations, or people associated with trauma of a moderate intensity.  He reported daily avoidance.  He denied any markedly diminished interest in activities, or feelings of a foreshortened future.  He reported some estrangement of mild intensity.  He reported some difficulty falling or staying asleep of a mild intensity.  He reported an exaggerated startle reaction one time every two weeks of a mild impact.  He noted hypervigilance most of the time of a moderate intensity.  The Veteran indicated that he was currently employed as a truck driver full-time for the past five to ten years.  He noted that from 1968 to 2006, he had 35 jobs and owned six or seven businesses.  The examiner diagnosed PTSD and assigned a GAF of 66.  The examiner found that the Veteran's PTSD was mild.  The examiner noted a good prognosis for improvement, as the symptoms had not risen to the level of requiring active intervention.  The examiner found signs and symptoms of PTSD that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In a Decision Review Officer hearing dated in March 2012, the Veteran described difficulty sleeping.  He indicated that he was currently on an anti-depressant and received continuous treatment through the VA.

The Veteran began receiving active and ongoing mental health treatment in or around February 2012.  In a mental health outpatient note dated in January 2012, the Veteran described his in-service stressors.  The physician diagnosed PTSD.  In February 2012, the Veteran reported that he continued to improve his relationship with his family.  He indicated that he enjoyed spending time with them.  His grooming and hygiene were fair.  His motor behavior was normal.  His mood was anxious.  His thought process was logical and goal-directed.  The physician diagnosed PTSD and assigned a GAF of 55.  In March 2012, the Veteran reported that he had had a rough few weeks; he explained that his cousin shot himself last week.  The physician diagnosed PTSD and assigned a GAF of 55.  In a subsequent March 2012 treatment record, the Veteran cried while talking about his military experiences.  His hygiene and grooming were good.  His motor behavior was normal.  His mood was neutral and his affect was appropriate/variable.  His thought processes were logical and goal-directed.  He denied any suicidal or homicidal thoughts.  The physician diagnosed PTSD and assigned a GAF of 55.  

In April 2012, the Veteran reported that it had been rough the last few weeks, as his brother-in-law recently passed away.  The Veteran reported that his nightmares had increased and he found himself easy to anger.  His hygiene and grooming were good.  His motor behavior was normal.  His mood was anxious and his affect was appropriate/variable.  His thought processes were logical and goal-directed.  He denied any suicidal or homicidal thoughts.  The physician diagnosed PTSD and assigned a GAF of 55.  In May 2012, the Veteran had a negative depression screen.  In a May 2012 initial PTSD training, the Veteran was tearful throughout the session.  His hygiene and grooming were good.  His motor behavior was restless.  His mood was anxious and his affect was depressed.  His thought processes were logical and goal-directed.  He denied any suicidal or homicidal thoughts.  The physician diagnosed PTSD and assigned a GAF of 50-55.  In June 2012, the Veteran's suicide risk assessment did not demonstrate a high risk for suicide.

On VA examination in May 2012, the examiner noted a diagnosis of PTSD and assigned a GAF of 55.  The examiner did not diagnosis any other mental disorder.  The Veteran described increased severity of symptoms since his previous examination, especially increased frequency and intensity of nightmares, night sweats, sudden awakening, and delayed recovery of sleep, now up to once per week.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran described the same social living situation as in his previous examination.  He indicated that he was a full-time truck driver and lived with his wife.  He reported good relationships with his kids and grandkids.  He noted that he was planning to retire in six months, and looked forward to more time to fish and enjoy his grandkids.  The Veteran noted that he was being treated for PTSD at the VA.  He noted that he was on numerous medications for medical conditions and "anxiety and depression."  He reported waking up with cold sweats from war nightmares about once a week.  He indicated that these nightmares had increased in severity from the prior examination.  The Veteran strongly denied suicidal thought.  The Veteran endorsed the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.

In a buddy statement dated in June 2012, the Veteran's wife indicated that the Veteran had been receiving prolonged exposure therapy treatment.  She reported that since he started therapy, his symptoms were much worse.  The Veteran's wife indicated that the Veteran was much more irritable and could not handle any stress.  She noted that his anxiety was higher than ever.  She indicated that he could not tolerate being in crowds and avoided being in social situations.  The Veteran's wife indicated that he preferred to be alone.  She noted that he was not sleeping well, as he woke up in the middle of the night with nightmares.

In a medical statement dated in June 2012, Dr. K. K. indicated that she began treating the Veteran for PTSD in May 2012.  She noted a GAF of 50.  Dr. K. K. indicated that the Veteran's PTSD symptoms were of sufficient severity to warrant the strongest level of psychotherapy available.  She noted that they commenced Prolonged Exposure therapy and were in the early stages of this treatment.

In a VA mental health outpatient note dated in June 2012, the Veteran reported that he had been on the road as a truck driver almost constantly since his last appointment.  The Veteran did not have a high risk for suicide flag during his suicide risk assessment.  The Veteran's score on the Beck Depression Inventory was mild.

In a VA mental health outpatient note dated in July 2012, the Veteran reported that his mood had been stable.  He noted some irritability that was manageable.  He noted that his therapy had been excellent in helping him process through his symptoms.  He denied poor sleep, hopelessness, suicidal/homicidal ideation, or perceptual disturbances.  On examination, his grooming and hygiene were good.  His motor behavior was normal and his mood was cheerful.  His thought processes were logical and goal-directed.  The physician diagnosed PTSD and assigned a GAF of 60.  The Veteran did not have a high risk for suicide flag during his suicide risk assessment.  In August 2012, the Veteran was tearful with tears of happiness.  He reported that he was able to visit his father's grave and had a long talk with his daughter and mother regarding his beliefs about his father's death.  The Veteran shared that if his PTSD symptoms were considered to be at "100" prior to treatment, they were now at "15-20."  He expressed hope that if he was able to continue to fight avoidance and express emotion more openly, these gains would be maintained.  On examination, his grooming and hygiene were good.  His motor behavior was normal and his facial expression was happy and euphoric.  His mood was cheerful.  His thought processes were logical and goal-directed.  He denied any suicidal or homicidal ideation.  The physician diagnosed PTSD and assigned a GAF of 65.  The Veteran reported a positive and powerful reaction to treatment.

In a Decision Review Officer hearing dated in October 2012, the Veteran reported that his medical conditions were causing him to retire early next year.  He also noted that he was going back for PTSD treatment in six months.

In a VA mental health outpatient note dated in December 2013, the Veteran noted that he completed his Prolonged Exposure therapy course in July of 2012.  He described numerous stressors: recent retirement and lifestyle change, fear about financial security, significant health problems stemming from diabetes, conflict with VA representative, conflict with brother, and his mother being in hospice.  He indicated that his nightmares and anxieties stemming from his experiences in Vietnam remained much better.  However, he reported that it seemed as if his depression was worsening.  On examination, the Veteran's grooming and hygiene were good.  His motor behavior was restless.  His mood and affect were depressed.  His thought processes were logical and goal-directed.  He denied any suicidal or homicidal ideation.  The physician noted diagnoses of PTSD and major depressive disorder.  In February 2013, the Veteran reported experiencing heightened anxiety with multiple simultaneous life changes.  He noted that he found himself very anxious and sometimes tearful when noticing the impact of these changes.  On examination, his grooming and hygiene were good.  His motor behavior was restless and his mood was anxious.  His thought processes were logical and goal-directed.  The physician diagnosed PTSD and assigned a GAF of 55.  The Veteran did not have a high risk for suicide flag in his suicide risk assessment.

In his April 2013 Travel Board hearing, the Veteran described instances where he was driving for work where he would zone out a little bit as he thought about his experiences in Vietnam.  He indicated that he did not feel safe on the road anymore, as his PTSD was a major contributing factor to his distraction while driving.  The Veteran testified that he had problems being in crowds due to his anxiety and nerves.  He described feeling claustrophobic when around a group of people.  He noted treatment with medication for his depression and anxiety.  He indicated that he completed his weekly VA PTSD treatment a few months ago.  

In a VA medical opinion dated in April 2013, the examiner noted that the Veteran's most recent GAF score in his VA treatment records had been 55.  The examiner found that the Veteran's PTSD in and of itself would not render him totally incapable of either physical or sedentary employment.  The examiner explained that the Veteran worked up until his retirement in March 2013.  The examiner found that the Veteran's PTSD did not cause his retirement.  The examiner indicated that the Veteran remained in a minimal level of psychiatric intervention, which was a form of objective evidence supporting that his PTSD did not render him totally incapable of maintaining either physical or sedentary employment. 

In September 2013, the Veteran submitted a list of his current mental health symptoms that he had filled out.  He noted: anger, anxiety, denial, depression, flashbacks, guilt, inability to make and keep friends, intrusive thoughts, isolation, lack of emotions, lack of self-esteem, nervousness, no friends, panic attacks, problems with communication, sense of helplessness, suspiciousness, taking medications for mental conditions, and inability to share feelings.

In a VA mental health outpatient note dated in January 2014, the Veteran expressed interest in joining a yoga class.  On examination, his grooming and hygiene were good.  His motor behavior was restless and his mood was neutral.  His thought processes were logical and goal-directed.  He denied any suicidal or homicidal thoughts.  The physician diagnosed PTSD and depression.  In February 2014, the Veteran reported that overall, he was feeling "really good."  He noted that he felt his stress was really down since his multiple life stressors were less intense at the moment.  On examination, his grooming and hygiene were good.  His motor behavior was normal.  His mood was anxious.  His thought processes were logical and goal-directed.  He denied suicidal or homicidal ideation.  The physician diagnosed PTSD.

In a VA mental health outpatient note dated in May 2014, the Veteran shared that he had "gotten a lot of good" out of his therapy.  He noted that he was gardening to keep busy and for pleasure.  He reported that he felt more peace about his parents.  He indicated that he found it easier to manage his response to his brother's behavioral issues.  He also reported a satisfying relationship with his sister and wife.  On examination, the Veteran's grooming and hygiene were good.  His motor behavior was restless and his mood was neutral.  His thought processes were logical and goal-directed.  He denied suicidal or homicidal ideation.  The physician noted that the Veteran's PTSD and major depressive disorder appeared to be well-managed at the time.  His depression screen was negative.  The Veteran did not have a high risk for suicide flag assessment.

Pursuant to the Board's December 2014 remand, the Veteran was afforded a VA examination in March 2015.  The examiner diagnosed PTSD and depressive disorder due to diabetes and neuropathy.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he and his wife had been married for 26 years.  He indicated that he felt he was a "very good" husband, and had "excellent" relations with his children and grandchildren.  He noted that he liked to go to the gym every day to swim laps.  As to his occupational history, the Veteran reported that he worked for Becker for eight years, and owned a bar for 10 years prior to that.  He noted that he held over 30 other jobs prior to that since he had returned from Vietnam.  He noted treatment with Sertraline.  The Veteran endorsed the following symptoms: depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner found that the Veteran's PTSD fell in the moderate range of severity per the PCL-M, and by assessment of DSM-V criteria.  The examiner noted that the Veteran complained of feeling depressed due to his service-connected diabetes and neuropathy, and how this has changed his abilities recreationally and socially.  The examiner noted that the Veteran's PTSD and depressive disorder were so intertwined as to be impossible to separate out.  The examiner found that the Veteran's depression fell in the moderate range symptom severity.  The examiner assigned a GAF of 55; he explained that this pertained to a moderate level of severity.

In a VA mental health consultation dated in March 2015, the Veteran reported that he had been under several stressors lately.  He indicated that these stressors had triggered some PTSD symptoms to reoccur.  The Veteran's wife expressed that she felt that the Veteran had been doing worse lately.  The Veteran was casually dressed and his appearance was "rumpled."  His mood was mildly anxious.  He denied any suicidal or homicidal ideation.  He denied any delusions or hallucinations.  His thought process was mildly disorganized.  He was alert and oriented to person, place, time, and situation.  His insight and judgment were moderate.

In a VA treatment record dated in October 2015, it was noted that the Veteran's anxiety and depression was stable on Zoloft.

      Initial rating in excess of 10 percent prior to February 3, 2012

The record indicates that the Veteran's PTSD was assigned a 10 percent rating, effective June 10, 2011; the rating was subsequently increased to 30 percent, effective February 3, 2012, and 50 percent, effective December 2, 2013.  Therefore, the question is whether a rating in excess of 10 percent is warranted during the appeal period prior to February 3, 2012.  

Based on the above clinical findings, the Board finds that the evidence of record prior to February 3, 2012, does not substantiate an evaluation greater than 10 percent for that time period.  Significantly, the Board notes that the Veteran began receiving ongoing and active mental health treatment beginning in or around February 2012.  The Veteran and his spouse both acknowledged that his PTSD symptomatology worsened with the start of his Prolonged Exposure therapy.  See May 2012 VA examination and June 2012 buddy statement.

During the July 2011 VA examination, the Veteran denied any outpatient treatment or hospitalizations for a mental disorder.  He noted current treatment with an anti-depressant.  The Veteran reported that he was currently married to his wife of 22 years.  The Veteran indicated that he had an "absolutely marvelous" relationship with his children and grandchildren.  He noted that he talked weekly with most of his children.  He denied any history of suicide attempts, violence/assaultiveness, or substance abuse.  The examiner noted that the Veteran was clean and neatly groomed.  His attitude was cooperative and friendly, but there was a slight restriction of affect.  The Veteran's attention was intact.  There were no delusions or hallucinations present.  The Veteran did not have any inappropriate behavior or obsessive/ritualistic behavior.  He denied any panic attacks, suicidal thoughts, or homicidal thoughts.  His impulse control was good.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  The Veteran's remote, recent, and immediate memory were normal.

The Veteran reported that when he returned from Vietnam, he had very serious bad dreams and nightmares; however, he denied any current nightmares.  He reported intrusive thoughts, images, or memories several times a week of mild intensity.  He reported flashbacks whenever there was a loud bang; however, he denied any flashbacks in the past few years, noting that he avoided Fourth of July celebrations.  He described efforts to avoid places, situations, or people associated with trauma of a moderate intensity.  He reported daily avoidance.  He denied any markedly diminished interest in activities, or feelings of a foreshortened future.  He reported some estrangement of mild intensity.  He reported some difficulty falling or staying asleep of a mild intensity.  He reported an exaggerated startle reaction once every two weeks of a mild impact.  He noted hypervigilance most of the time of a moderate intensity.  The Veteran indicated that he was currently employed as a truck driver full-time.  He noted that from 1968 to 2006, he had 35 jobs and owned six or seven businesses.  The examiner diagnosed PTSD and assigned a GAF of 66.  The examiner found that the Veteran's PTSD was mild.  The examiner noted a good prognosis for improvement, as the symptoms had not risen to the level of requiring active intervention.  The examiner found signs and symptoms of PTSD that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

Finally, in lay statements dated in May and June 2011, the Veteran's sister, wife, and daughter described the Veteran's difficulties with social situations, irritability, depression, and anxiety.  The Veteran's wife indicated that he occasionally had nightmares which would wake him up at night.  She indicated that he had had several jobs, and chose not to stay at any job for very long.  She noted that he usually had problems with management, and had been self-employed with many jobs over the years.

Overall, the Board finds that the July 2011 VA examination report and other medical and lay evidence of record tends to show that the Veteran's PTSD did not result in any decrease in work efficiency, or any impairment in the ability to perform occupational tasks.  In fact, the Veteran reported that he was employed full-time as a truck driver.  He noted that he had been in this position for the past five years.  This report also shows that he was assigned a GAF score of 66, which is deemed to represent the presence of only some mild symptoms, or some difficulty in social, occupational or school functioning, but generally being able to function pretty well, with some meaningful interpersonal relationships.  With the exception of a solitary treatment record dated in May 2011, the record does not show that the Veteran received any active and ongoing outpatient treatment for his PTSD during this timeframe.  The evidence revealed that he began ongoing mental health treatment in or around February 2012.  The Board finds that the evidence does not show that the Veteran's symptoms were of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 10 percent for the appeal period prior to February 3, 2012.  

As the preponderance of the evidence is against the grant of an initial rating in excess of 10 percent for the appeal period prior to February 3, 2012, the benefit-of- the-doubt doctrine does not apply, and an increased rating for that period must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55.  

Initial rating in excess of 30 percent from February 3, 2012, to December 2, 2013, and initial rating in excess of 50 percent beginning December 2, 2013

The record indicates that the RO increased the PTSD rating to 30 percent, effective February 3, 2012; the rating was subsequently increased to 50 percent, effective December 2, 2013.  Therefore, the question is whether a rating in excess of 30 percent is warranted during the appeal period from February 3, 2012, to December 2, 2013, and whether a rating in excess of 50 percent is warranted thereafter.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period beginning February 3, 2012.  Similarly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this time period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  During the period beginning February 3, 2012, the 
Veteran's commonly reported psychiatric symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Moreover, the various VA examiners and treatment providers assigned GAF scores between 50 and 65, generally indicating mild to moderate symptoms, and which are consistent with a 50 percent rating.  

While the Board notes that the May 2012 VA examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, impairment generally consistent with a 30 percent evaluation, the Board finds that the evidence of record supports occupation and social impairment consistent with a 50 percent rating.  However, as explained below, the evidence does not support a 70 percent rating for any time period on appeal.

The Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating.  The record reflects the Veteran never suffered from suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  Additionally, the Veteran has consistently denied delusions or hallucinations.

While it is documented that the Veteran has struggled with social interactions, and has admitted to sometimes isolating himself from others, there is no indication that the severity of his PTSD has led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation. While the Veteran's social relationships, have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence he has an inability to do so.  As the record reflects, he has established and maintained several friendships, to include with family members, such as his wife, children and grandchildren.  In his May 2012 VA examination, he reported good relationships with his kids and grandkids.  In his March 2015 VA examination, he indicated that he felt he was a "very good" husband, and had "excellent" relations with his children and grandchildren.   Throughout the entire timeframe on appeal, the Veteran has consistently endorsed having effective social relationships despite exhibiting occasional symptoms of avoidance.

Additionally, the Board notes that the Veteran has reported feeling irritable and indicated that he had trouble with management in the past due to this irritability.  However, the record does not reflect that the Veteran is prone to violence or outbursts due to his irritability.  Therefore, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability. 

In terms of the Veteran's mood, during this time period, the Veteran has frequently reported symptoms of depression and anxiety.  Nonetheless, a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. Moreover, throughout the entire timeframe on appeal, the Veteran exhibited good insight and judgment, and his thought processes were logical and goal-directed.

As discussed, although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD with depressive disorder was not quite as severe, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire appeal period beginning February 3, 2012. While the Board finds that the Veteran's social and occupational and social impairment is more in line with a 50 percent evaluation, the examiners' conclusions clearly do not support an evaluation in excess of 50 percent. 

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; scores from 51 to 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  While the Veteran's GAF scores were almost exclusively in the "mild" to "moderate" range (55-65), the Veteran did have two GAF scores of 50 during the period on appeal (May 2012 and June 2012).  While the Board notes that the GAF scores of 50 are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  Conversely, the more frequent GAF scores of 55 are indicative of more moderate symptoms.  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating. 

Thus, the Board finds that for the period beginning February 3, 2012, the Veteran does not have occupational and social impairment, with deficiencies in most areas. He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating now assigned.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  In this regard, the Veteran's disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claim, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment. 

In summary, the Board believes that the 50 percent disability rating assigned for the period beginning February 3, 2012, contemplates the frequency, severity, and duration of his PTSD symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record, rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a). Accordingly, his myriad of symptoms for the period beginning February 3, 2012, do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

V.  Initial Compensable Rating - Cortical Cataracts

The Veteran contends that his service-connected cortical cataracts (associated with the service-connected diabetes mellitus type II) warrants a compensable rating.  A noncompensable evaluation has been in effect since May 2013.

Although cortical cataracts have been associated with the service-connected diabetes symptoms, they do not warrant a separate rating unless such symptoms are compensable.  Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and his disability will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.
A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The Board finds that the Veteran's cortical cataracts have not been compensably disabling at any time during the period on appeal, and thus a separate compensable rating is not warranted for the disability.

Reviewing the relevant evidence of record, on VA examination in May 2013, the examiner noted diagnoses of nuclear sclerotic and cortical cataract (preoperative), bilateral eyes.  The Veteran denied trauma, surgeries, or laser procedures/injections into his eyes.  Uncorrected distance vision was 20/100 in both eyes.  Uncorrected near vision was 20/200 in both eyes.  Corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Right eye pressure was 15 and left eye pressure was 14.  The slit lamp and external eye examination revealed normal external exam/lids/lashes; normal conjunctiva/sclera; normal corneas; normal anterior chambers; and normal iris.  The lens examination revealed a nuclear sclerotic cataract with cortical wedging cataract.  The internal eye examination was normal bilaterally.  The Veteran did not have a visual field defect.  He did not have contraction or loss of a visual field.  He did not have a scotoma.  The Veteran did not have legal blindness based upon visual field loss.  There was no aphakia or dislocation of the crystalline lens.  There was no decrease in visual acuity or other visual impairment.  
In a VA diabetic ophthalmology consultation dated in October 2013, the Veteran denied any eye pain or redness/discharge.  Visual acuity with best correction was 20/20 in both eyes.  Given the slight change in his visual acuity, new glasses were ordered.  

On VA examination in March 2015, the examiner noted diagnoses of nuclear sclerotic and cortical cataract (preoperative), bilateral eyes.  The Veteran did not have any complaints regarding his current eye condition.  Uncorrected distance vision was 20/100 in the right eye and 20/200 in the left eye.  Uncorrected near vision was 10/200 in the right eye and 20/200 in the left eye.  Corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Right and left eye pressure was 16.  The slit lamp and external eye examination revealed normal external exam/lids/lashes; normal conjunctiva/sclera; normal corneas; normal anterior chambers; and normal iris.  The lens examination revealed a 2+ nuclear sclerotic cataract with 2+ cortical cataract trace posterior subcapsular cataract.  The internal eye examination was normal bilaterally.  

The Veteran did not have a visual field defect.  Visual field testing results were full to confrontation.  He did not have contraction or loss of a visual field.  There was no aphakia or dislocation of the crystalline lens.  The examiner noted mild blurring from the cataracts.  The examiner noted that a lens to correct distance vision in the poorer eye did not differ by more than three diopters from the lens required to correct distance in the better eye.  The Veteran did not have any scarring or disfigurement attributable to any eye condition.  He had not had any incapacitating episodes attributable to any eye condition in the past year.  The examiner found that the Veteran's eye condition did not impact his ability to work.  

Therefore, based on this evidence of record, the Board finds no basis for the assignment of a separate compensable rating for the Veteran's cortical cataracts associated with his diabetes mellitus.  Specifically, although the March 2015 examiner noted mild blurring from the cataracts, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Therefore, a separate compensable disability rating for cortical cataracts associated with diabetes mellitus is not warranted under any applicable diagnostic code.

VI. Initial Increased Rating - Erectile Dysfunction

In a June 2015 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation under Diagnostic Code 7599-7522.  The Veteran seeks an initial compensable evaluation for his erectile dysfunction.

The Veteran's erectile dysfunction has been evaluated under Diagnostic Code 7599-7522.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114(k) (West 2014); 38 C.F.R. § 3.350(k) (2015).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id. 

Here, a compensable rating for erectile dysfunction is not warranted.  Although the Veteran has loss of erectile power, neither the lay nor the medical evidence reflects penile deformity.  In fact, the Veteran reported normal anatomy with no penile deformity or abnormality his May 2012 VA examination.

On VA examination dated in May 2012, the examiner diagnosed psychosexual dysfunction/erectile dysfunction.  The Veteran denied being on continuous medication for this condition; however, he indicated his intent to start taking medication soon.  The Veteran did not have a voiding dysfunction, retrograde ejaculation, history of chronic epididymitis, epididymo-orchitis or prostatitis.  The Veteran declined a penis examination; he reported normal anatomy with no penile deformity or abnormality.  The Veteran declined a testes examination; he reported normal anatomy with no testicular deformity or abnormality.  The Veteran did not have any other pertinent genitourinary symptomatology.  The examiner found that the Veteran's erectile dysfunction did not impact his ability to work.
 
On VA examination dated in March 2015, the examiner diagnosed erectile dysfunction.  The Veteran reported no intercourse for several years due to his erectile dysfunction issues.  His treatment plan did not include taking continuous medication for his erectile dysfunction.  He denied an orchiectomy or renal dysfunction due to the condition.  He did not have any voiding dysfunction.  The Veteran reported that he was not able to achieve an erection sufficient for penetration and ejaculation.  The Veteran did not have retrograde ejaculation or a history of chronic epididymitis, epididymo-orchitis or prostatitis.  The penis, testes, epididymis, and prostate were not examined per the Veteran's request.  The Veteran did not have any other pertinent genitourinary symptomatology.  The examiner found that the Veteran's erectile dysfunction did not impact his ability to work.

The Board finds that there is no other provision of the code that would afford the Veteran a compensable evaluation for his erectile dysfunction.  It is noted that he does not have voiding dysfunction or any other symptoms potentially ratable.  See generally 38 C.F.R. § 115a.

Finally, the Board notes that the Veteran has also requested SMC for his erectile dysfunction under 38 C.F.R. § 3.350(a) (2015), for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014).  In a separate March 2016 rating decision, the RO denied entitlement to SMC based on loss of use of a creative organ.  The Veteran disagreed with this decision, and, in April 2016, the RO issued a Statement of the Case.  Although the Veteran filed an appeal on a VA Form 9 in April 2016, the appeal has not yet been certified to the Board and the Board's review of the claims file reveals that the AOJ is still taking action on this issue.  In light of the foregoing, the Board finds that the RO has lawfully exercised its discretion to bifurcate the issue of entitlement to SMC for loss of use of a creative organ, and it is thus not inextricably intertwined with the increased rating claim for erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350; and Diagnostic Code 7522 (2015).  In this regard, the Board notes that the June 2015 rating decision and the September 2015 SOC pertaining to the initial increased rating claim for erectile dysfunction did not address entitlement to SMC for loss of use of a creative organ.  As a result, in the instant appeal, the Board will decline to take jurisdiction over the SMC claim at this time without prejudice to the Veteran in any future appeal for SMC.

Accordingly, the claim for entitlement to an initial compensable rating for erectile dysfunction is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.


	Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD with depressive disorder, cortical cataracts, or erectile dysfunction were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with depressive disorder with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but these symptoms appear to have only a mild to moderate impact on his social and occupational functioning.  Thus, the Veteran's assigned schedular ratings were adequate to fully compensate him for the disability on appeal.  Additionally, the rating criteria contemplate the manifestations associated with the service-connected cortical cataracts and erectile dysfunction.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Neither the Veteran nor his representative have alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, as discussed above, the March 2015 VA examiner could not disassociate the symptomatology from the service-connected PTSD and the depressive disorder.  As such, the Board has considered all of the Veteran's psychiatric symptoms for each rating period.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Finally, the Board notes that entitlement to TDIU will be discussed in more detail below.  As such, that issue is not for consideration here.

VII.  Earlier Effective Date Claims

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from the active duty service or the date entitlement arose, if the claim is received within one year after separation from the military service.  Otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

	Bilateral Upper Extremity Peripheral Neuropathy

The Veteran seeks an effective date earlier than October 30, 2012, for the awards of service connection for bilateral upper extremity peripheral neuropathy.  The Veteran has not advanced any specific arguments as to why he believes an earlier effective date is warranted.

By way of background, on October 30, 2012, the Veteran filed a claim for entitlement to service connection for benign essential tremors of the bilateral hands, to include as secondary to his service-connected diabetes mellitus.  A May 2013 rating decision denied the claim for entitlement to service connection for benign essential tremors of the bilateral hands.  The Veteran filed a timely notice of disagreement with the May 2013 rating decision and subsequently perfected an appeal.  In December 2014, the Board remanded the claim for additional evidentiary development.

In a June 2015 rating decision, the RO granted service connection for bilateral upper extremity peripheral neuropathy (claimed as benign essential tremors of the bilateral hands), and assigned an effective date of March 25, 2015, the first date the evidence showed a diagnosis of this condition and definitively linked it to a service-connected condition.  The Veteran disagreed with the effective date assigned for the awards of service connection.  In a September 2015 rating decision, the RO assigned an earlier effective date of October 30, 2012 (date of claim for service connection).  The Veteran expressed his desire to continue his appeal.

Here, the Veteran's claim for service connection for benign essential tremors of the bilateral hands was received by VA on October 30, 2012.  The evidence does not show that he filed and VA received a formal or informal claim for service connection for benign essential tremors of the bilateral hands (or bilateral upper extremity peripheral neuropathy) prior to October 30, 2012.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	Hypertension

The Veteran seeks an effective date earlier than March 30, 2012, for the award of service connection for hypertension.  The Veteran has not advanced any specific arguments as to why he believes an earlier effective date is warranted.

By way of background, on March 30, 2012, the Veteran filed a claim for entitlement to service connection for high blood pressure, to include as secondary to the service-connected diabetes mellitus.  A June 2012 rating decision denied the claim for entitlement to service connection for high blood pressure.  The Veteran filed a timely notice of disagreement with the June 2012 rating decision and subsequently perfected an appeal.  In December 2014, the Board remanded the claim for additional evidentiary development.

In a June 2015 rating decision, the RO granted service connection for hypertension (claimed as high blood pressure), and assigned an effective date of March 30, 2012 (date of claim for service connection).  The Veteran disagreed with the effective date assigned for the award of service connection.  

Here, the Veteran's claim for service connection for high blood pressure (hypertension) was received by VA on March 30, 2012.  The evidence does not show that he filed and VA received a formal or informal claim for service connection for high blood pressure (or hypertension) prior to March 30, 2012.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	Erectile Dysfunction

The Veteran seeks an effective date earlier than October 27, 2011, for the award of service connection for erectile dysfunction.  The Veteran has not advanced any specific arguments as to why he believes an earlier effective date is warranted.

By way of background, on October 27, 2011, the Veteran filed a claim for entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected diabetes mellitus.  A December 2011 rating decision denied the claim for entitlement to service connection for erectile dysfunction.  The Veteran filed a timely notice of disagreement with the December 2011 rating decision and subsequently perfected an appeal.  In December 2014, the Board remanded the claim for additional evidentiary development.

In a June 2015 rating decision, the RO granted service connection for erectile dysfunction, and assigned an effective date of October 27, 2011 (date of claim for service connection).  The Veteran disagreed with the effective date assigned for the grant of service connection.  

Here, the Veteran's claim for service connection for erectile dysfunction was received by VA on October 27, 2011.  The evidence does not show that he filed and VA received a formal or informal claim for service connection for erectile dysfunction prior to October 27, 2011.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VIII.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran contends that he is unemployable as a result of his service-connected disabilities, to specifically include his service-connected diabetes mellitus type II, bilateral upper and lower extremity peripheral neuropathy, and PTSD with depressive disorder.  Currently, he is in receipt of service connection for right upper extremity peripheral neuropathy with tremors, rated at 50 percent; PTSD with depressive disorder, rated at 50 percent; left upper extremity peripheral neuropathy with tremors, rated at 40 percent; type II diabetes mellitus with cortical cataracts, rated at 20 percent; tinnitus, rated at 10 percent; left lower extremity peripheral neuropathy, rated at 10 percent; right lower extremity peripheral neuropathy, rated at 10 percent; and bilateral hearing loss, erectile dysfunction, and hypertension, all rated as noncompensable.  His combined service connected disability rating is presently 100 percent, effective from December 2, 2013.  In light of the Board's award of an increased 50 percent rating for PTSD beginning February 3, 2012, prior to December 2, 2013, the Veteran met the criteria for consideration of a schedular TDIU beginning June 22, 2012.  

The Board notes that a TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.  As the Veteran has a combined schedular rating of 100 percent for his service-connected disabilities beginning December 2, 2013, the issue of entitlement to a TDIU for this period has essentially been rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation). 

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation.  However, in this case, a TDIU award would not be predicated on a single disability; rather a combination of the Veteran's disabilities, so consideration of a TDIU, in light of Bradley, no longer serves any useful purpose.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU beginning December 2, 2013, is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, the Board must still consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable prior to December 2, 2013.  In this regard, on his VA Forms 21-8940 dated in March and April 2013, the Veteran reported that he last worked full-time on March 13, 2013, as a truck driver.  He listed PTSD, diabetes, and bilateral lower extremity peripheral neuropathy as the disabilities preventing him from maintaining gainful employment.  He reported that he left his last job because of his disabilities.  He noted that he had a high school education, with no additional education or training.  On a VA Form 21-4192 dated in March 2013, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's last employer indicated that the Veteran retired on March 14, 2013, due to his medical disability.  

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners, the Board finds that the Veteran's service-connected disabilities likely prevented him from obtaining and maintaining gainful employment for the period from March 14, 2013, to December 1, 2013.  The Veteran is significantly limited by both his PTSD with depressive disorder and his physical disabilities.  

The Veteran's PTSD with depressive disorder causes occupational and social impairment with reduced reliability and productivity.  See April 2013 and March 2015 VA examinations.  In particular, in his April 2013 Travel Board hearing, the Veteran reported getting easily distracted in his prior job as a truck driver due to concentration problems.  In addition, the physical limitations from his diabetes mellitus type II and the related neurological impairment to the bilateral upper and lower extremities limits him from prolonged standing and walking, or any strenuous physical activity, and would preclude him from the kind of employment he had as a truck driver before his medical disability retirement in March 2013.  To this end, the Veteran reported that although he was able to drive a car, he did not think that he could drive a truck in a work environment anymore due to his bilateral upper extremity peripheral neuropathy.  See March 2016 VA examination.  Moreover, given the recent findings in the March 2016 VA examination regarding the Veteran's inability to perform clerical tasks such as typing or using a computer, due to the difficulty with any task requiring fine motor movement resulting from his upper extremity peripheral neuropathy, it is unlikely the Veteran could have obtained an office or desk job with his service-connected disabilities.  

Ultimately, the Board finds that the preponderance of the evidence establishes that for the period from March 14, 2013, to December 1, 2013, the Veteran, given his occupational history and functional limitations, was unable to obtain or retain substantially gainful employment due to the combined effects of his service-connected disabilities.  The Board notes that entitlement to TDIU for the period prior to March 14, 2013, is not established, as the Veteran was gainfully employed as a full-time truck driver up to the date of his retirement on March 13, 2013.  In this regard, on his Form 21-8940 dated in March 2013, the Veteran reported that he worked 60 hours per week as a truck driver from February 12, 2007, until March 13, 2013.

Finally, as noted above, the Board notes that SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  However, as the Board does not find that TDIU could be awarded based exclusively on the symptoms of any single disability, the grant of TDIU for the period from March 14, 2013, to December 1, 2013, does not satisfy the single 100 percent rating requirement for SMC under 38 U.S.C.A. § 1114(s).  Thus, the issue of SMC for this period is not for consideration here.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).




ORDER

For the period prior to February 3, 2012, entitlement to an initial rating in excess of 10 percent for PTSD is denied.

For the period beginning February 3, 2012, entitlement to an initial increased rating of 50 percent, but no higher, for PTSD with depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for cortical cataracts is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an effective date prior to October 30, 2012, for the grant of service connection for bilateral upper extremity peripheral neuropathy with tremors is denied.

Entitlement to an effective date prior to March 30, 2012, for the grant of service connection for hypertension is denied.

Entitlement to an effective date prior to October 27, 2011, for the grant of service connection for erectile dysfunction is denied.

For the period from March 14, 2013, to December 1, 2013, entitlement to TDIU is granted.

For the period beginning December 2, 2013, entitlement to TDIU is dismissed.







REMAND

Diabetes Mellitus

As to the Veteran's claim for entitlement to an increased rating for diabetes mellitus, type II, the Board notes that additional, relevant VA treatment records pertaining to this claim have been added following the issuance of the June 2015 SSOC.  In particular, a treatment record dated in October 2015 revealed an elevated hemoglobin A1C of 7.8 percent, and new medication (Glipizide) was added to his regimen.  Proper diet and exercise was advised.  In light of new evidence indicating that this disability may have worsened since the last examination in March 2015, under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's diabetes mellitus type II.

GERD

As to the Veteran's claim for entitlement to service-connection for GERD, to include as secondary to his service-connected PTSD, the Board notes that additional, relevant evidence pertaining to this claim have been added following the issuance of the June 2015 SSOC.  In particular, in the June 2015 SSOC, it was noted that the AOJ was currently awaiting clarifying information from the March 2015 VA examiner and a subsequent SSOC would be issued when this clarification was received.  As such, the June 2015 SSOC did not consider the claim on the underlying merits.  In July 2015, the AOJ obtained an addendum opinion to the March 2015 opinion.  However, the AOJ did not issue a subsequent SSOC with consideration of the March 2015 opinion or July 2015 addendum opinion.  Therefore, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Moreover, the Board finds that the opinions of record are inadequate.  In this regard, the April 2014 VA examiner found that the Veteran's GERD was less likely than not proximately due to, the result of, or aggravated beyond natural progression due to the service-connected PTSD.  The examiner explained that the Veteran had a prior history of alcohol and tobacco abuse, which were common risk factors for acid reflux disease.  The examiner indicated that there was no demonstrable medical evidence that PTSD is linked to acid reflux disease.  The March 2015 VA examiner found that the Veteran's GERD was less likely than not incurred in or caused by service, as his service treatment records were silent for any GERD in service.  The March 2015 examiner noted that after a review of the medical literature submitted by the Veteran, he "holds to his original opinion" in the April 2014 report regarding the relationship between PTSD and GERD.  In an addendum opinion dated in July 2015, the same examiner clarified  that there was no demonstrable medical evidence to support that the Veteran's GERD was related to any of his other service-connected conditions (depressive disorder, diabetes with cataracts, tinnitus, bilateral upper and lower extremity peripheral neuropathy, hearing loss, erectile dysfunction, or hypertension). 

The Board finds that the opinions of record do not contain adequate rationale to support the conclusions reached.  In particular, the opinions did not adequately address the Veteran's argument that the medical field has accepted that psychiatric disorders can have physical manifestations.  See March 2015 submission from the Veteran's representative.  The Veteran submitted medical literature in June 2014 to support this assertion.  The Veteran further noted that although smoking and alcohol use are considered risk factors for GERD, his treatment records indicate that he has quit smoking, and is exercising and eating healthy.  The Veteran asserted that the opinions were inadequate because the examiners did not specifically address whether the Veteran's GERD was exacerbated by his PTSD, especially after he had made lifestyle changes that reduced or eliminated his other risk factors.  In light of the foregoing, the Board finds that the AOJ should obtain adequate opinions regarding direct and secondary service connection regarding the Veteran's GERD with a detailed rationale to support the conclusions reached, to include consideration of any contrary evidence, and any specific facts, evidence, and medical principles relied upon.  

Bilateral Upper Extremity Peripheral Neuropathy with Tremors

As to the Veteran's claims for entitlement to initial increased ratings for his bilateral upper extremity peripheral neuropathy with tremors, the Board notes that additional, relevant evidence pertaining to these claims have been added following the issuance of the September 2015 SSOC.  In particular, in support of his separate claim for entitlement to SMC for loss of use of the hands, he was afforded a VA examination for this condition in March 2016.  Although the AOJ issued a Statement of the Case (SOC) with regards to the claim for SMC, it did not issue a subsequent SSOC with respect to the initial increased rating claims with consideration of the March 2016 examination findings.  Therefore, the AOJ must readjudicate the claims for initial increased ratings with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Hypertension

As to the Veteran's claim for entitlement to an initial compensable rating for hypertension, the Board notes that the last examination for this disability was in May 2012.  Moreover, additional, relevant VA treatment records pertaining to this claim have been added following the issuance of the September 2015 SSOC.  In particular, a treatment record dated in April 2016 revealed elevated blood pressure readings (142/104, 138/74, and 109/62), and new medication (hydralazine prn) was added to his regimen for blood pressure readings above 180.  Given the fact that the last examination was in May 2012, and in light of new evidence indicating that this disability may have worsened, a VA examination is necessary to clarify the current severity of the Veteran's hypertension.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the 
	procedures for obtaining the records set forth by 38 
	C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 38 
	C.F.R. § 3.159(e).

2.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected diabetes mellitus type II.  The entire claims 
	file and a copy of this remand should be made 
	available to and be reviewed by the examiner.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected diabetes mellitus type II.  

The examination report must include complete rationales for all opinions and conclusions reached.

3.   After the development in step 1 has been completed,
   schedule the Veteran for a VA examination to 
   determine the nature and etiology of his currently
   diagnosed GERD.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   The examiner should specifically state:

   a)  Whether it is at least as likely as not (50 
percent probability or greater) that the Veteran's GERD is etiologically related to his active duty service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused by, or is aggravated by, the Veteran's service-connected PTSD, or any other service-connected disability.  If any disability aggravates (i.e., permanently worsens) the GERD, the examiner should identify the percentage of disability which is attributable to the aggravation.
		
		The examiner should specifically comment on the 
		articles submitted by the Veteran in June 2014, which 
		described the health consequences of PTSD and 
		linked PTSD and gastrointestinal problems.  The 
		examiner should also address whether the 
		Veteran's GERD is exacerbated by his PTSD, 
		especially after making lifestyle changes that 
		reduced or eliminated his other risk factors (smoking 
		and alcohol abuse).

		A complete rationale must be provided for all opinions 
		expressed and all contradictory evidence must be 
		addressed.  If the requested opinions cannot be made 
		without resort to speculation, the examiner must state 
		this and specifically explain why an opinion cannot be 
		provided without resort to speculation.

4.   After the development in step 1 has been completed, 
   schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected hypertension.  The entire claims 
	file and a copy of this remand should be made 
	available to and be reviewed by the examiner.  Any
   necessary tests and studies should be performed, and 
   the examination report should comply with all 
   appropriate protocols for rating hypertension.  The 
   examiner should obtain a detailed clinical history from 
   the Veteran.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected hypertension.  

The examination report must include complete rationales for all opinions and conclusions reached.

5.   Review all evidence received since the last prior 
	adjudication.  After completing any additional 
	development deemed necessary, readjudicate 
	the claims.  If any benefit sought remains denied, 
	furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board after according the requisite time to 
	respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


